462 So.2d 590 (1985)
Salvatore Joseph VALIANTE, Petitioner,
v.
ALLSTATE INSURANCE COMPANY, a Foreign Corporation, Respondent.
No. 84-2378.
District Court of Appeal of Florida, Second District.
January 23, 1985.
C. Samuel Newman of L.D. Beltz & Associates, St. Petersburg, for petitioner.
Gregory W. Hootman and Claire L. Hamner of Dickinson, O'Riorden, Gibbons, Quale, Shields & Carlton, P.A., Sarasota, for respondent.
OTT, Acting Chief Judge.
In this petition for writ of certiorari, the petitioner, Valiante, asks this court to quash an order of the lower court striking his request for a jury trial in an action for declaratory judgment. We grant the petition. See Spring v. Ronel Refining, Inc., 421 So.2d 46 (Fla. 3d DCA 1982).
Valiante filed a complaint against Allstate seeking a declaratory judgment as to his rights and duties under a certain contract of personal injury protection insurance. Valiante further seeks payment of benefits pursuant to the contract. The complaint sets forth issues of law and fact. The lower court granted Allstate's motion to strike Valiante's demand for a jury trial.
Allstate now concedes that under section 86.071, Florida Statutes (1983), Valiante has a right to a jury trial on the factual issues should the legal questions presented in his complaint be decided in Valiante's favor. See F.R.W.P., Inc. v. Home Insurance Co., 450 So.2d 914 (Fla. 4th DCA 1984). See also Olin's Inc. v. Avis Rental Car System of Florida, 131 So.2d 20 (Fla. 3d DCA 1961).
We agree and, therefore, grant the petition and quash the order of the lower court striking petitioner's demand for jury trial with directions to grant a jury trial on the factual issues presented by petitioner's complaint should the legal issues be decided in his favor.
Petition for writ of certiorari GRANTED.
CAMPBELL and FRANK, JJ., concur.